[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In response to the defendant's motion #105 to strike the second count of the plaintiff's revised complaint dated March 17, 1995, this court has previously held in Jimenez v. Schell,
CV94-0137265 (see copy attached) that to allege a bona fide claim of recklessness, a party may not merely reallege allegations contained in a claim of negligence, but rather must allege additional facts that demonstrate the defendant's conduct was reckless. Such additional facts were not alleged and hence the motion to strike is therefore granted.
WILLIAM B. LEWIS, JUDGE CT Page 7180